Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
The amendment filed with the RCE submission of February 8, 2021 has been received and entered.  With the entry of the amendment, claims 10, 11, 14 and 16 are canceled, and claims 1-9, 12, 13 and 15 are pending for examination.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-9, 12, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and claim 5 now have “releasing a portion of the carrier gas from the openings in the backflow reducing (or in claim 5- passage enlargement) section to outside the spray nozzle so as to prevent backflow of the carrier gas in the carrier gas passage”.  However, if by “prevent” applicant is meaning that there would be no backflow at all, it is unclear where this is supported by the disclosure as filed, which generally refers to “reduces” backwards flow (note [0065] of the specification as filed)  or “suppress” backwards flow when in the configuration of claim 2 or claim 6 (note [0099]-[0100],  [0113]-[0114] of the specification as filed).  Therefore, at most there is suppressing flow when in the specific configuration of claims 2 and 6, and that does not necessarily require preventing backflow.  Therefore, the claims contain new matter.  The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 5 now have “releasing a portion of the carrier gas from the openings in the backflow reducing (or in claim 5- passage enlargement) section to outside the spray nozzle so as to prevent backflow of the carrier gas in the carrier gas passage”.  However, (1) “the openings” is confusing as to if it is intended that there must be more than one opening or whether the “one or more openings” referred to earlier in the claim are intended.  For the purpose of examination, it is understood that “the one or more openings” are referred to, but applicant should clarify what is intended, without adding new matter. (2) It is unclear what is intended by “prevent”.  Does applicant mean that there would be no backflow at all, or that some backflow is prevented (reduced).  Since the disclosure as filed refers to backflow being reduced (note [0065] of the disclosure as filed) and note claim 1 with the section referred to as “backflow reducing”, for the purpose of examination, it is understood that that “some” backflow being prevented (backflow amount reduced) would read on the requirements of the claims, but applicant should clarify what is intended, without adding new matter. The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 10, 11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al  (US 2011/0104369) are withdrawn due to the amendments of February 8, 2021 changing the scope of the claims.

Claims 1, 2,  and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 4546902).
Claim 1: Anderson provides a film forming method which uses a spray nozzle, the spray nozzle configured to spray a film forming material, together with a carrier gas, onto a base material so as to form a film on the base material (column 1, lines 5-15, column 5, lines 1-20, column 7,lines 25-55, column 9, lines 1-10, figures 1, 4, note the powder feeding and control subassembly with nozzle that would spray the powder).  The 

    PNG
    media_image1.png
    320
    847
    media_image1.png
    Greyscale


	Claim 2: the backflow reducing section would have a gas entrance and exit end and the opening can be at the end or adjacent the end, as the end of this section can be considered as immediately after the opening, as there is no limit as to where the backflow reducing section ends (figure 1).
	Claim 12: The film forming method would be a thermal spray method, of flame spraying (column 1, lines 5-15, noting applicant describes flame spraying as a thermal spraying method, note [0025] of the specification as filed). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4546902).
Claim 3: Anderson teaches the features of claim 1 as discussed in the 35 USC 102(a)(1) rejection using Anderson above. As to the gas exit section  being formed integrally with the backflow reducing section and being attachable and detachable from the passage enlargement, this is not specifically described. Anderson does indicate that various parts can be threaded together (so attached) (note column 5, lines 1-20, body 37 formed of fittings threaded together, and so attachable). However, as to making parts integral or separable (detachable), the Examiner notes In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."), and therefore it would have been obvious here to provide that the exit section/backflow reducing section would be attachable and detachable from the passage enlargement section as an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention, where making the parts detachable this allows efficient storage and repair, with access to the parts.
Claim 4:Anderson teaches the features of claim 1 as discussed in the 35 USC 102(a)(1) rejection using Anderson above.  As to the gas exit section gas exit section being attachable and detachable from the backflow reducing section, this is not specifically described. Anderson does indicate that various parts can be threaded together (so attached) (note column 5, lines 1-20, body 37 formed of fittings threaded together, and so attachable).Furthermore, as to making parts attachable or detachable, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."), and therefore it would have been obvious here to provide that the exit section and backflow reducing section would be attachable and detachable from each other (including by way of further sections that are attached)  as an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention, since there are already shown to be attachable parts between the sections, and by making the parts detachable this allows efficient storage and repair, with access to the parts.

Claims 1-7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al (US 2010/0143700) in view of Hoey et al (US 2009/0053507) and Japan 2009-120913 (hereinafter ‘913).
Claim 1: Champagne describes a nozzle that sprays a film material together with a carrier gas onto a base material so as to form a film on the base material, giving a film forming method (figure 3, 0021-0022, 0025, where the helium would be the carrier gas).  The nozzle would include a carrier gas passage through the nozzle (figure 3, 0021), where the nozzle would have a gas entrance section in which the carrier gas passage would decrease in diameter from a first terminal end of the spray nozzle along a flow direction of a gas entrance of the nozzle to a gas exit of the nozzle (figure 3, 0021, section 
(A) Champagne does not describe that subsequent to the backflow reducing section area of section 22 is a gas exit section as claimed.  However, Hoey describes how a convergent-divergent-convergent nozzle apparatus can be provided, with a first nozzle with a converging taper, a second nozzle extending from the first nozzle with a divergent taper, and then a third nozzle extending from the second nozzle with a convergent taper, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Champagne to further provide on the end of the diverging backflow reducing section a further converging gas exit section as claimed as suggested by Hoey to provide desirable particle acceleration and controlled beam width, since Champagne describes spraying particles with carrier gas at high velocity using a converging/diverging nozzle system, and where Hoey provides a further gas exit section (converging section) with the claimed gas exit section features as discussed above attached to the diverging end of a converging followed by diverging section of a nozzle system, and indicates that the second converging section helps accelerate particles and that the system provides for a controlled beam width.

‘913 further describes a spray nozzle system that can be used for cold spraying, for example (abstract, [0012]), where it is indicated that there is a problem with bow shock for such spraying ([003]-[0004]), where this problem can be addressed by providing an opening for emitting a part of the gas stream through the nozzle near the nozzle tip part, where the gas is emitted through the opening, where nozzles used for supersonic speed can be used, where it is described that nozzles of length of several 10 to 300 mm can be used and neighborhood of the nozzle end surface part can be less than 100 mm from the end point face ([0008]), indicating that the opening can be provided within 100 mm from the end point face of the nozzle. The openings would be understood to go through the wall of the nozzle so that the gas can be emitted (released) from the nozzle (figure 2, [0009]).
Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Champagne in view of Hoey to provide an opening that specifically in a side wall of the nozzle (carrier gas 
Claim 2: The backflow reducing section would have a carrier gas entrance and exit end (figure 3 of Champagne, that would connect to the other sections from the combination of references) and as the opening for the particles  would be provided in the backflow reducing section as discussed for claim 1 above, it would be understood 
Claim 3: as to the gas exit section (second converging section) being formed integrally with the backflow reducing section and being attachable and detachable from the passage enlargement (diverging section), this is not specifically described. However, as to making parts integral or separable (detachable), the Examiner notes In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."), it would have been obvious that integral construction between the exit section and the backflow reducing section would be merely a matter of obvious engineering choice, and therefore an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention,  and further the Examiner notes  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason 
Claim 4: as to the gas exit section gas exit section being attachable and detachable from the backflow reducing section, this is not specifically described. Hoey would indicate that the different nozzle sections can be separately constructed and joined together (0093), indicating that they are attachable. Furthermore, as to making parts attachable or detachable, and, as to making parts further separable (detachable), however, the Examiner notes In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."), and therefore it would have been obvious here to provide that the exit section and backflow reducing section would be attachable and detachable from each other (including by way of further sections that are attached)  as an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention, since there are already shown to be attachable parts between the sections, and by making the parts detachable this allows efficient storage and repair, with access to the parts.

(A) Champagne does not describe that directly adjoining the passage enlargement section 22 is a gas exit section as claimed.  However, Hoey describes how a convergent-divergent-convergent nozzle apparatus can be provided, with a first nozzle with a converging taper, a second nozzle extending from the first nozzle with a divergent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Champagne to further provide on the end (directly adjoining) of the diverging passage enlargement section a further converging gas exit section as claimed as suggested by Hoey to provide desirable particle acceleration and controlled beam width, since Champagne describes spraying particles with carrier gas at high velocity using a converging/diverging nozzle system, and where Hoey provides a further gas exit section (converging section) with the claimed gas exit section features as discussed above attached to the diverging end of a converging followed by diverging section of a nozzle system, and indicates that the second 
(B) Furthermore, as to the passage enlargement section having an opening in the side wall of the passage enlargement section to release a portion of the carrier gas outside the spray nozzle, and providing releasing of the carrier gas from the opening in the passage enlargement section to outside of the spray nozzle so as to prevent/reduce backflow of the carrier gas in the carrier gas passage, Champagne would provide flow of carrier gas through the nozzle (that a carrier gas passage) and would provide cold spraying which is described as conventionally including supersonic flow (figure 2, [0021]-[0022], [0004], abstract).  Champagne further describes how an exemplary nozzle can have a diverging nozzle length of 12.2 cm ([0024]).  Hoey describes how the converging gas exit section after the diverging section can have a length of about 20 mm (figure 4, [0092], [0021]-[0022], which also notes that lengths can vary). 
‘913 further describes a spray nozzle system that can be used for cold spraying, for example (abstract, [0012]), where it is indicated that there is a problem with bow shock for such spraying ([003]-[0004]), where this problem can be addressed by providing an opening for emitting a part of the gas stream through the nozzle near the nozzle tip part, where the gas is emitted through the opening, where nozzles used for supersonic speed can be used, where it is nozzles that nozzles of length of several 10 to 300 mm can be used and neighborhood of the nozzle end surface part can be less than 100 mm from the end point face ([0008]), indicating that the opening can be provided within 100 mm from the end point face of the nozzle. The openings would be understood to go through the wall of the nozzle so that the gas can be emitted (released) from the nozzle (figure 2, [0009]).


Claim 7: as to the gas exit section (second converging section) being attachable and detachable from the passage enlargement (diverging section), Hoey would indicate that the different nozzle sections can be separately constructed and joined together (0093), indicating that they are attachable. Further, as to making parts further separable (detachable), however, the Examiner notes In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."), and therefore it would have been obvious here to provide that the exit section and enlargement section would be attachable and detachable from each other (including by way of further sections that are attached)  as an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention, since there are already shown to be attachable parts between the sections, and by making the parts detachable this allows efficient storage and repair, with access to the parts.

Claim 13: The carrier gas passage would decrease along the entire length of the gas entrance section (Champagne, figure 3 area 20). Hoey would also note this (note figure 4, N1).
Claim 15: Champagne would indicate that the carrier gas passage would decrease along the entire length of the gas entrance section (figure 3, note section 20).  Hoey would also indicate this (note figure 4, N1).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne in view of Hoey and ‘913 as applied to claims 1-7, 12-13 and 15 above, and further in view of Kay et al (US 2010/0136242).
Claims 8 and 9: As to the gas exit section with an outer cylindrical section, an inner passage definition section, that is attachable and detachable from the outer cylindrical section (claim 8), and the passage definition section made of resin (claim 9), the exit passage in Hoey can be considered tubular as a hollow device used for the passage of (gas) (figure 4, [0092]).  Furthermore, it would be used for the passage of gas and particles/powder ([0092]).  Kim also notes cold spray as a technique with spraying of powder, with difficulty coating due to aerodynamic drag ([0008]-[0010]) and describes its process as solving above described problems (so understood to include the problems for cold spray cited above).  Kay describes a nozzle system for passing powder and gas (giving a passage of carrier gas), and which can include a converging (becoming 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Champagne in view of Hoey and ‘913 to use an gas exit section of the nozzle made with a passage definition section contained in an outer cylindrical section that defines a passage of carrier gas, where the passage definition section is made of a resin as suggested by Kay with an expectation of providing a predictably acceptable gas exit passage section, as Hoey provides for a gas exit passage section with constantly decreasing diameter (as discussed for claim 1) and Kay provides how a similar spray nozzle as used for Champagne (including showing a decreasing section for the nozzle) can be made acceptably from resin and have a passage definition section contained in an outer tubular, cylindrical section that defines a passage of carrier gas.  As to the passage definition section being attachable to and detachable from the outer cylindrical section, Kay would provide parts that would be attached together with the passage definition section attached to the outer cylindrical section, and as to making parts further separable (detachable), however, the Examiner notes In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle,
The rejection of claims 5-7 and 15 under 35 U.S.C. 103 as being unpatentable over Champagne et al (US 2010/0143700) in view of Hoey et al (US 2009/0053507) is withdrawn due to the amendments to the claims of February 8, 2021 changing the scope of the claims.

Note that Anderson was originally listed on the PTO-892 of August 29, 2019. Note that Japan 2009-120913 and translation were provided with the IDS of November 14, 2018.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered.
(A) The claim rejections have been adjusted as provided in the rejections above due to the amendments to the claims adjusting the scope and features required by the claims, and review of the claims as worded.  Note the new rejections to claims using Anderson, where it is noted that present claim 1 does not require the carrier gas passage decreasing along the entire length of the gas entrance section, for example, or the terminal end of the exit section being where the powder exits the nozzle.
 (B) As to the rejections using Kim, the rejections have been withdrawn due to the amendments to the claims changing the scope of the claims.
 (C) As to the rejections using Champagne and Hoey alone, these rejections have been withdrawn due to the amendments to the claims changing the scope of the claims.
(D) As to the rejections using Champagne, Hoey and ‘913, applicant argues that there is no basis to modify the divergent section of Champagne’s nozzle because such a modification would reintroduce the problems of turbid flow of particles associated with Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718